DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  in like 6, “the container” lacks proper antecedent basis.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: The term “thin plastic layer” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the 
Regarding claims 5,6,7,9,10,11: “the multilayer composite” lacks proper antecedent basis.  Correction is required.  For the purposes of applying art, the examiner shall treat these claims as depending from claim 4.
Regarding claim 13: the claim recites, “a fibre material comprising a composite material having carbon fibres, and/or glass fibres, and/or epoxy resin.”  The scope of this claim is unclear.  Does the second “and/or” apply to “a fibre material” or only to the “carbon fibres and/or glass fibres?”  Could the “fibre material” require only epoxy resin or must it also have “carbon fibres and/or glass fibres?”  Clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tani (US 2011/0108557).
Regarding claim 1: the above §112 discussion is incorporated herein.  Tani discloses a high-pressure container (title, abstract, figs 1 and 2), comprising: a cylinder (i.e. cylindrical main portion, at lead line 2, fig 1), composed of plastic (¶0022), to serve as a centre member; at least one half-shell (i.e. hemispherical/dome end portions, figs 1 and 2), composed of plastic (¶0022), at an axial end of the cylinder, wherein the half-shell is made of the plastic (¶0022, figs 1 and 2); a substantially rotationally symmetrical insert as a boss member (4, fig 2), the insert having a foot member (45, fig 2) at an end thereof facing the container interior, the foot member being embedded in the plastic of the half-shell to substantially form a hollow cone or hollow cylinder (fig 2); and a sleeve (100, fig 2) pressed into the inner circumference of the foot member at least in a pressing portion (the region near lead line 101, fig 2) of the sleeve, wherein the plastic of the half-shell is arranged between the sleeve and an inner circumference of the foot member so that in a pressing portion, a thin plastic layer (22, fig 2) of the plastic of the half-shell is pressed between the sleeve and the inner circumference of the foot member (fig 2).
Regarding claim 2: Tani, as applied above, discloses the thin plastic layer of the plastic of the half-shell which is pressed between the sleeve and the inner circumference of the foot member extends over the entire pressing portion (fig 2).
Regarding claim 3: Tani, as applied above, discloses that the plastic of the half-shell fills the entire space between the sleeve and the inner circumference of the foot member (fig 2).
Regarding claim 13: Tani discloses the cylinder and the at least one half-shell is wrapped with a fibre material (3, fig 2) comprising a composite material having carbon fibres, and/or glass fibres, and/or epoxy resin (¶0025).
Regarding claim 14: Tani discloses a valve (60, fig 2) which is received in the boss member.
Regarding claim 15: Tani discloses the valve comprises a shaft portion (61, fig 2) received in the sleeve.
Regarding claim 16: Tani discloses a sealing element (80, fig 2) to form a seal between the shaft portion of the valve and the sleeve.
Regarding claim 17: Tani discloses a sealing element to form a seal between the shaft portion of the valve and the boss member (¶0038, fig 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tani, as applied to claim 1 above, in view of Kanezaki (US 2017/0268724).
Regarding claim 4: Tani, as applied above, discloses all of the claimed limitations except that the plastic is a multilayer composite plastic which comprises a barrier layer.  
Kanezaki, however, discloses a very similar pressure tank (title, abstract, figs 1and 2) with an inner plastic liner (14, figs 1 and 2) that is a multilayer composite plastic (fig 2, ¶¶0018-0021) which comprises a barrier layer (22, ¶0019, fig 2).  Kanezaki teaches that the barrier layer blocks the diffusion of hydrogen molecules (¶¶0020,0021).  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Tani to have made the plastic a multilayer composite plastic which comprises a barrier layer, as taught by Kanezaki, so as to block the diffusion of any stored hydrogen molecules within the tank.
Regarding claim 6: the combined teachings of the references, as applied above, discloses all of the limitations including specifically in Tani that the multilayer composite plastic of the half-shell is arranged axially on both sides (i.e. left and right, as oriented in figure 1) of the foot member (see figs 1 and 2).
  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tani, as applied to claim 1 above, in view of Muller (DE 10 2015 105 901).


    PNG
    media_image1.png
    408
    580
    media_image1.png
    Greyscale

Regarding claim 5: Tani, as applied above, does not disclose wherein a first groove or depression, filled with the multilayer composite plastic of the half-shell, extends around at least in portions on the inner circumference of the foot member at a level of the sleeve.

grooves (recesses 12) arranged on an inner circumference, bottom surface, and top
surface of the foot member and that are filled with the plastic of the liner (Fig. 2, p. 4, Il. 12-15 of attached translation). Mueller further teaches that this boss member arrangement advantageously permits the vessel to be manufactured via injection molding in large quantities with close manufacturing tolerances (p. 2, Il. 23-45).
Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Tani to include a plurality of grooves, as taught by Muller, for the purpose of allowing the pressure vessel to be advantageously manufactured in large quantities with close manufacturing tolerances as recognized by Mueller (p. 2, Il. 23-45).  Further, the filled grooves would create additional engagement surfaces between the boss and liner, making the liner less likely to separate from the boss.
The groove, called out above as “first groove” reads on the limitations of claim 5.
Claims 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tani and Kanezaki, as applied above, in further view of Mueller.
Regarding claims 7-12: the above discussion of Muller is fully incorporated herein.  The combined teachings of the references, as applied above, disclose all of the limitations including specifically in Mueller first, second, third and fourth grooves filled with plastic as called out in the above annotated figure.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/234,074 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘074 anticipate at least one of claims of the present application.  For example, claim 12 of ‘074 anticipates claim 1 of the present application.  Further, all of the limitations in the present claims are recited in the claims of ‘074 in various combinations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/0144866 discloses a pressure vessel with a boss and plastic liner
US 2016/0025266 discloses a pressure vessel with a boss and liner

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON M ANDERSON/           Primary Examiner, Art Unit 3733